Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 4/28/22 is acknowledged.
Claims 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an inner surface side of the first side surface portion” and “an inner surface side of the second side surface portion”. It is unclear from the claim how or where there is an inner surface on a flat surface. For instance, is there a shape or configuration of the overall device that results in inner and outer surfaces or does inner surface refer to internal make up of each side? For the sake of examination it will be assumed that the “inner surface” is the surface of each side that is exposed to the environment. 
Claims 2-5 are likewise rejected as they depend from claim 1 and therefore contain the same deficiency as claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOTANI (US 20130230914) in view of EJIRI (US 20140227784). 
With respect to claim 1, 3, 4 TOTANI discloses a culture container including a single or multi-layer film or sheet using a flexible packaging material (flexible packaging material) (0017, 0034) comprising a first and second surface portion that are mutually opposed (Fig 5A-C) wherein the layer as the innermost layer forming the culture surface (first surface portion) is treated by UV irradiation to increase hysteresis and improve hydrophilicity (first surface portion has surface treatment that causes greater contact angle hysteresis than opposing second side that is not treated, inner surface side of first side surface has hydrophilic treatment)(0011-12, 0037, 0043, Fig 5A-C) but does not explicitly disclose a membrane made of a cell adhesion inhibitor is formed on the inner surface of the first surface. However, EJIRI discloses an adherent cell culture method comprising a culture chamber in which the surface of the culture space (inner surface side of first surface portion) is treated to become hydrophilic with contact angle of 45 degrees or less (surface treatment of inner surface side of first side surface portion, inner surface side of first side surface has hydrophilic treatment) and after the surface treatment is carried out a hydrophilic polymer such as phospholipid-polymer complex (cell adhesion inhibitor is phospholipid polymer) may be immobilized so as to suppress the cell adhesion properties (membrane made of cell adhesion inhibitor is formed on inner surface side) (0055-57). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the film of TOTANI to include the immobilization of a phospholipid polymer complex to suppress cell adhesion properties as taught is preferable by EJIRI because it improves the rate of formation of spheroids (0056) which simulates the morphology of tissues in vivo (0003). 
With respect to claim 2, TOTANI discloses the base material of both surfaces is a polyolefin (0035-36). 
With respect to claim 5, TOTANI does not explicitly disclose a plurality of wells are formed on the inner surface side of the first side surface portion. However, EJIRI discloses a culture plate has a plurality of wells formed therein (plurality of wells formed on inner surface side of first side surface portion) in which each culture chamber is formed (0038-39, Fig 1-3).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the culture container of TOTANI to include the plurality of wells as taught by EJIRI because it allows for culturing of spheroids at a high density by an operation similar to that of the conventional two-dimensional culture (0013). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references on attached PTO 892 that relate to coatings of culture containers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799